                                               September 9, 2021


VIA ECF
Honorable Nicholas G. Garaufis
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

              Re:      United States v. Raniere, et al., 18 Crim. 204 (NGG)

Dear Judge Garaufis:

       I write to respectfully request a temporary modification of Kathy Russell’s bail
conditions to allow her to travel with her son to the Chapel Hill/Durham area of North
Carolina. Ms. Russell would leave from Georgia on Friday, September 10 and return to
Georgia on Sunday, September 12.

      The government, by AUSA Tanya Hajjar, and Pretrial Services do not object to
Ms. Russell’s request.

       I appreciate the Court’s consideration.

                                               Respectfully submitted,

                                               /s/ Justine A. Harris

                                               Justine A. Harris

cc: All Counsel (via ECF)




                       90 Broad Street | 23rd Floor | New York, NY 10004
                 www.shertremonte.com | tel. 212.202.2600 | fax. 212.202.4156
